Citation Nr: 0531701	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-01 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred between October 2, 2001, and 
October 22, 2001.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1937 to 
August 1939, and from May 1944 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 adverse action by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Canandaigua, New York.  
The Board remanded this case to the RO in May 2003 so that 
additional development of the evidence could be conducted.  
The case was again remanded by the Board in June 2005.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was most 
recently remanded to the VAMC in June 2005.  The Board noted 
as part of the remand that in May 2005, before the VAMC 
completed the development requested as part of its May 2003 
remand, the Board, for no clear reason, requested that the 
case be immediately transferred back to the Board.  As such, 
the Board returned the case to the VAMC so that it could 
complete the previously requested development.  

The record now before the Board consists of a duplicate 
Medical Administrative Service (MAS) file only.  The 
appellant's claims file and any original administrative file 
related to this claim maintained at the VAMC, were not 
provided.  Without the claims file and/or any original 
administrative file related to this claim that is maintained 
at the VAMC, the Board is unable to review information 
pertinent to this appeal.

Following review of the duplicate MAS file, the Board finds 
that it is not clear whether all of the requested development 
has in fact been completed.  The Board also specifically 
finds that some of the requested development has not been 
completed.  Accordingly, remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).

As part of the Board's June 2005 remand, the VAMC was 
requested to furnish the appellant notification of the 
Veterans Claims Assistance Act of 2000 (VCAA), consistent 
with the findings of the United States Court of Appeals for 
Veterans Claims in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While a September 2005 letter from the VAMC notified 
the appellant of the enactment of the VCAA, the letter does 
not comply with the mandate issued in Quartuccio.  The VAMC 
is reminded that it needs to provide notice to the veteran of 
the information and evidence necessary to substantiate the 
claim, notice of what part of that necessary evidence VA will 
get, what specific part of that evidence he is responsible 
for getting, and the claimant must be asked to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA regulations provide that, when a veteran appeals to the 
Board, he "will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. 
§ 20.600 (2005).  If a veteran appoints a representative, VA 
is to give the representative an opportunity to execute a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, prior to certification of the appeal to the Board "in 
all instances."  VA Adjudication Procedure Manual, M21-1, 
Part IV, para. 8.29 (Mar. 24, 2000).  Here, it appears that 
the veteran has appointed the New York State Division of 
Veterans' Affairs.  Yet while the Board, in both the May 2003 
and June 2005 remands requested the VAMC to make a "specific 
request to the veteran's representative for submission of a 
VA Form 646."  There is no documentation that this has been 
done.  Additional action is therefore required.  Stegall.  

Further, in both remands, the Board requested the VAMC to 
obtain and associate with the record "the treatment records 
for the time-period in question, and address[ing] the 
appellant's daughter's assertion that the veteran could not 
be transferred to the VAMC due to post-operative infection."  
This development also has not been accomplished.  Id.  

Finally, both prior remands informed the VAMC that if the 
benefit sought on appeal was not granted the VAMC "must" 
issue a supplemental statement of the case (SSOC).  Review of 
the record shows that the most recent SSOC on file was issued 
the veteran in March 2002.  

An undated memorandum-type document, apparently issued by a 
VAMC employee in the "Fee Processing Center," has been 
associated with the duplicate MAS file.  Review of the 
document appears to be in response to the Board's June 2005 
remand.  Regardless, for the reasons stated above, the Board, 
while sympathetic to the presumed desire of the veteran to 
have his claim adjudicated in an expeditious manner, finds 
that this case must again be remanded to the VAMC.

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The VAMC should associate with the 
record the appellant's claims file and 
any original administrative file related 
to this claim that may be maintained at 
the VAMC or the appropriate regional 
office.  Any request to obtain the 
appellant's claims file and/or 
administrative file should include the 
appellant's name, claim number, and 
social security number.  If any such 
records are unavailable, the VAMC should 
provide explanation as to why the records 
could not be obtained.

2.  The VAMC must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 concerning the 
duty to notify and assist the veteran are 
accomplished.  38 U.S.C.A. §§ 5100, 5103, 
5103A and 5107 (West 2002).  This 
includes notification of the law, as well 
as compliance with the notice 
requirements explaining the respective 
responsibilities of the veteran and VA in 
obtaining evidence in connection with the 
instant claim.  Quartuccio.

3.  IF NOT ALREADY ACCOMPLISHED, the VAMC 
should associate the veteran's entire 
administrative file, to include all 
reports of contact with the appellant, 
his daughter, and University Hospital 
staff, with the claims folder which 
relate to the October 2001 treatment at 
issue.

4.  IF NOT ALREADY ACCOMPLISHED, the VAMC 
should ensure that the documents 
referenced as enclosures in letters from 
the veteran's daughter, dated in December 
2001, are contained in the administrative 
file.  She makes specific reference to 
bills from University Hospital, as well 
as pre-authorization documents being 
provided to the veteran and T. Damron, 
M.D.  If the enclosures are not of 
record, the VAMC should contact the 
veteran and request copies of such 
records.

5.  Thereafter, the VAMC should then 
review the evidence of record and re-
adjudicate the issue on appeal.  If 
further development is necessary to 
comply with the applicable law and 
regulations, that development must be 
accomplished.  The VAMC must provide 
adequate reasons and bases for its 
determination.  This includes obtaining 
and associating with the claims file the 
treatment records for the time-period in 
question, and addressing the assertion of 
the appellant's daughter that the veteran 
could not be transferred to the VAMC due 
to post-operative infection.

6.  If the determination remains 
unfavorable to the veteran, the VAMC must 
issue a SSOC (in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal; 
this document should further reflect 
detailed reasons and bases for the 
decisions reached) and provide the 
appellant and his representative with an 
opportunity to respond.  This includes 
making a specific written request to the 
veteran's representative for submission 
of a VA Form 646.  The VAMC is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

